Citation Nr: 0947638	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the course of the appeal, the Board 
determined in a June 2007 Board decision that new and 
material evidence had been submitted with respect to the 
claim for service connection for bilateral hearing loss and 
reopened the claim for a de novo review on the merits.  The 
Board remanded this issue to the RO for additional procedural 
and evidentiary development.  The Board also remanded a claim 
for service connection for tinnitus so that the Veteran could 
be provided with a Statement of the Case (SOC) addressing 
this issue, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  In a March 2008 rating decision/Supplemental 
Statement of the Case, the RO, inter alia, denied service 
connection for bilateral hearing loss on the merits.  The 
case has been returned to the Board for appellate review.  As 
will be discussed below, the Board finds that further 
evidentiary and procedural development is still necessary 
before the claims for service connection for hearing loss and 
tinnitus are ready for appellate adjudication.  These matters 
are thus REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


REMAND

Service connection for bilateral hearing loss 

In his oral testimony presented before the Board at a May 
2006 hearing and in his written statements in support of his 
claim, the Veteran presents the basic contention that he 
currently has bilateral hearing loss, with perceived hearing 
acuity more severe in his left ear than his right, as a 
result of in-service exposure to noise from military vehicle 
engines, small arms and artillery fire, and as a residual of 
a traumatic head injury sustained during an in-service motor 
vehicle accident in July 1981.  

Although the Veteran's service treatment records show 
complaints of hearing loss and a July 1981 treatment report 
reflects that a hearing test shows a wide range of hearing 
loss in the right ear and an impression of hearing loss 
secondary to unknown cause, rule out head trauma as cause of 
hearing loss, the audiograms performed in service reflect 
that the Veteran had no hearing loss that met the criteria of 
a disability for VA compensation purposes under 38 C.F.R. § 
3.385.  However, since his separation from active duty in 
September 1981, there is conflicting clinical evidence as to 
whether the Veteran has VA-recognized hearing loss as defined 
by 38 C.F.R. § 3.385.  Under the criteria of this regulation, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  

With regard to the aforementioned criteria, the post-service 
clinical evidence reflects that the Veteran's hearing acuity 
met these criteria at several time periods during the 
pendency of this claim.  As demonstrated on VA audiometric 
examination on August 27, 2003, a speech recognition of 84 
percent in the left ear was shown, meeting the criteria under 
38 C.F.R. § 3.385 for hearing loss, but with hearing acuity 
on audiogram and speech recognition testing that was not 
disabling under 38 C.F.R. § 3.385 in his right ear.  
Thereafter, a normal audiogram and a speech recognition of 94 
percent in the left ear - just above the threshold for 
meeting the criteria under 38 C.F.R. § 3.385 for hearing loss 
- were shown on testing at a VA outpatient visit on July 12, 
2004.  Testing of the right ear at this examination revealed 
hearing acuity on audiogram and speech recognition testing 
that was not disabling under the applicable regulatory 
criteria.  However, a private audiological evaluation 
conducted on January 14, 2005, shows pure tone thresholds of 
40 decibels in the right ear at 4000 Hertz, and 45 decibels 
in the left ear at 4000 Hertz, thereby meeting the regulatory 
criteria for hearing loss in each ear for VA compensation 
purposes.  On reviewing the January 2005 audiogram, a private 
physician opined in April 2005 that the Veteran's "history of 
noise exposure in the military, and particularly the 
artillery, is consistent with his [January 2005] audiometric 
testing."  

On VA examination in November 14, 2005, the Veteran's 
audiogram and speech recognition testing revealed no hearing 
loss in either ear under the applicable regulatory criteria.  

The report of a March 2008, VA audiological examination shows 
that the Veteran had normal hearing in both ears on audiogram 
and speech recognition testing.  His pure tone thresholds 
were no worse than 15 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, bilaterally, and he demonstrated 100 percent 
speech recognition, bilaterally.  The Board observes that, 
evidently because of the normal current findings obtained, 
the March 2008 examiner did not provide a nexus opinion 
addressing the relationship between the periods of 
demonstrable hearing loss in each ear that met the regulatory 
criteria for a disabling condition and the Veteran's military 
service.

As previously noted, there is clinical evidence that the 
Veteran had hearing loss that met the regulatory criteria for 
disability for his left ear for the periods from August 27, 
2003, to July 11, 2004, and from January 14, 2005 to November 
13, 2005.  The evidence also indicates hearing loss that met 
the regulatory criteria for disability in his right ear for 
the period from January 14, 2005, to November 13, 2005.  
Notwithstanding the clinical evidence showing no current 
hearing loss disability under 38 C.F.R. § 3.385 affecting 
either ear from November 14, 2005, onwards, the requirement 
of the existence of a current disability is satisfied when 
the Veteran has a disability at the time he files his claim 
for service connection or during the pendency of that claim.  

In a case where the claimed disability resolves during the 
pendency of the claim, VA must make consideration of whether 
the Veteran is still entitled to compensation benefits for 
that period during which the claimed disability was extent.  
VA compensation may be paid for that period in which it was 
extent if service connection is warranted.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, although 
further delay is regrettable, the Board finds it necessary to 
remand this issue again so that a VA audiologist may review 
the claims file and provide an opinion as to whether it is at 
least as likely as not (probability of at least 50 percent) 
that the hearing loss disability affecting the left ear for 
the periods from August 27, 2003, to July 11, 2004, and from 
January 14, 2005, to November 13, 2005, and the right ear for 
the period from January 14, 2005 to November 13, 2005, is 
related to an event, injury, or disease in service, including 
noise exposure and/or a head injury, or was first manifested 
to a compensable degree within one year of his discharge from 
active duty in September 1981.  

Service connection for tinnitus

By rating decision dated September 2004, the RO denied the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The Veteran was advised of this rating decision in 
a September 2004 RO letter.  He indicated his desire to 
appeal this rating decision in a written statement received 
by VA in January 2005.  Because his statement constituted a 
timely filed notice of disagreement, the RO is required to 
provide him and his representative with a SOC on this issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Towards this 
end, the Board remanded the issue in June 2007, instructing 
the RO to furnish the Veteran with a SOC, allow for an 
opportunity to respond, and then if, and only if, an adequate 
and timely Substantive Appeal was submitted for purposes of 
perfecting this appeal, return the claim of service 
connection for tinnitus to the Board for further appellate 
consideration.  The Board observes, however, that following 
the June 2007 Board remand, the RO only addressed the 
tinnitus issue in a March 2008 Supplemental Statement of the 
Case (SSOC), which also included the issue of service 
connection for bilateral hearing loss.  Notwithstanding that 
the Veteran and his representative failed to submit any 
response addressing the tinnitus issue thereafter, the 
appellate status of this claim remains pending as the March 
2008 SSOC does not serve as a SOC in this situation.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the 
pertinent procedural regulation expressly states that in no 
case will a SSOC be used to respond to a notice of 
disagreement on a newly appealed issue that was not addressed 
in the SOC.  See 38 C.F.R. §  19.31(a) (2008).  The Board 
therefore remands the claim for service connection for 
tinnitus so that the Agency of Original Jurisdiction (AOJ) 
may properly issue the Veteran a SOC addressing this issue in 
compliance with both the Board's prior remand instructions 
and the governing regulatory requirements.  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  Schedule the Veteran for a VA 
audiological examination by a different 
audiologist than the one who examined him 
in March 2008.  The Veteran's claims 
folder must be made available for review 
by the examiner.  The examiner must answer 
the following questions (or provide an 
explanation with a supporting rationale as 
to why it is not feasible to answer a 
particular question):

a. Is it at least as likely as not 
(probability of at least 50 percent or 
higher) that the Veteran's current 
bilateral hearing loss, if any, is 
related to an event, injury, or disease 
in service, including noise exposure 
and/or a head injury, or was first 
manifested to a compensable degree 
within one year of discharge in 
September 1981?  

b.  Is it at least as likely as not 
(probability of at least 50 percent or 
higher) that the Veteran's hearing loss 
of his left ear for the period between 
August 27, 2003, to July 11, 2004, is 
related to an event, injury, or disease 
in service, including noise exposure 
and/or a head injury, or was first 
manifested to a compensable degree 
within one year of discharge in 
September 1981?  

c.  Is it at least as likely as not 
(probability of at least 50 percent or 
higher) that the Veteran's hearing loss 
of his left ear for the period between 
January 14, 2005, to November 13, 2005, 
is related to an event, injury, or 
disease in service, including noise 
exposure and/or a head injury, or was 
first manifested to a compensable 
degree within one year of discharge in 
September 1981?  

d.  Is it at least as likely as not 
(probability of at least 50 percent or 
higher) that the Veteran's hearing loss 
of his right ear for the period between 
January 14, 2005, to November 13, 2005, 
is related to an event, injury, or 
disease in service, including noise 
exposure and/or a head injury, or was 
first manifested to a compensable 
degree within one year of discharge in 
September 1981?  

For each opinion provided, the examiner 
should also include in the discussion a 
clear and detailed rationale, based on the 
facts and the evidence, as to why he or 
she arrived at this conclusion.  

2.  After the foregoing development, re-
adjudicate the claim for service 
connection for hearing loss of the right 
and left ear.  If service connection 
remains denied for one ear or both ears, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case 
which discusses all pertinent regulations 
and summarizes the evidence.  An 
appropriate period for response should be 
allowed; thereafter, the case should be 
returned to the Board, if in order.

3.  Provide the Veteran and his 
representative with a Statement of the 
Case concerning the claim for service 
connection for tinnitus.  The Veteran and 
his representative should be provided with 
an opportunity to respond.  If, and only 
if, an adequate and timely substantive 
appeal is submitted for purposes of 
perfecting this appeal, return the claim 
for service connection for tinnitus to the 
Board for further appellate consideration.

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  A remand by the Board confers 
on a Veteran or other claimant the right to VA compliance 
with the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with the terms of such 
an order.  See Stegall v. West, 11 Vet. App. 268 (1998).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


